Title: Form of Deeds for Henderson Purchases, [September 1801?]
From: Jefferson, Thomas
To: 


[September? 1801]
The deeds to be in the following form.
This indenture made on the  day of  1801. between John R. Kerr and  his wife on the one part and Craven Peyton on the other part, all of the county of Albemarle, witnesseth that the said John R. Kerr and  his wife in consideration of the sum of  to them in hand actually paid, have given granted bargained and sold unto the said Craven [here insert the description of the land as stated hereafter] To have & to hold the said lands and appurtenances (conveyed as aforesaid to the sd Craven) to him the said Craven & his heirs: and the said John R. Kerr &  his wife their heirs, executors & administrators. the said lands & appurtenances (conveyed as aforesaid to the said Craven) to him the said Craven & his heirs will for ever warrant & defend, in witness whereof the said John R. Kerr &  his wife have hereto set their hands & seals on the day & year above written.

signed sealed & deliveredJohn R. Kerr
in presence ofKerr
3 witnesses


the description to be inserted in John R. Kerr’s deed
“all the undivided portion of the lands of the late Bennet Henderson deceased in the county of Albemarle which descended on the said  Kerr wife of the said John R. as one of the children & coheirs of the sd Bennet, meaning to include as well the reversion of those now held in dower as those vested in possession, with all their appurtenances, but excepting thereout the lots in the town of Milton, the tobacco warehouses, the distillery & the mill reserved to the said John R. Kerr”

Description for the deed of James L. Henderson.
“all the undivided portion of the lands and lots of the late Bennet Henderson decd. in the county of Alb. which descended on the said James L. Henderson as one of his children & coheirs, meaning to include as well the reversion of those now held in dower as those vested in possession, with all their appurtenances but excepting thereout a mill which is now erected and standing on a part of the abovementioned land which with it’s perquisites is reserved to the said James L. & excepting also his portion in the house & lot in the town of Milton now occupied by Henderson & Connard reserved to the said James L.”

Description for the deed of Isham Henderson.
“all the undivided portion of the lands & lots of the late Bennet Henderson decd. in the county of Alb. which descended on the said Isham as one of his children & coheirs, meaning to include as well the reversion of those now held in dower as those vested in possession with all their appurtenances: but excepting thereout the mill standing theron, and the right to continue it in tobacco warehouse & lot, & a store house and lot in the town of Milton now occupied by Henderson & Connard, and reserved to the said Isham”

Description for the deed of Charles Henderson.
“all the undivided portion of the lands & lots of the late Bennet Henderson decd. in the county of Alb. which descended on the said Charles as one of his children and coheirs, meaning to include as well the reversion of those now held in dower as those vested in possession with all their appurtenances but excepting thereout the mill and seat beside […] mill, a tobacco warehouse & lot, the store house and lot in the town of Milton now occupied by Henderson & Connard & the undivided lots in the town of Milton, reserved to the said Charles”
